Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite a non-transitory computer program product, or a non-transitory computer readable medium, and a system such that the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is performing risk mitigation and that can be considered as a certain method of organizing human activities.  However, the actual process claimed also amounts to a mental process of performing an evaluation to detect fraud.  The claimed abstract idea is a certain method of organizing human activities that is broadly claimed such that it can be practiced mentally and is also a mental process type of abstract idea.
For claim 1 as an example that is applicable to claims 12 and 23, 
the abstract idea is defined by the following step:
determining whether at least one container detected by a detector of a reverse vending machine is compacted as expected, [by a compactor positioned downstream of the detector], based on a load of the compactor measured by a compactor load sensor

The above limitations are reciting a mental process by which an evaluation is made using data to determine if a container is compacted as expected based on load data.  A person can mentally note that a container has entered a vending machine and can mentally make the claimed determination by comparing load data to an expected load.  This function/step is fully capable of being performed mentally by a person and amounts to a mental process type of abstract idea that is detecting fraud.  
Note:	The only function claimed is the determining step for claims 1 and 23.  There is no actual use of any detector or sensor or compactor in these claims and the claim does not include any of those elements as if the claim were a system type of claim. The position of the compactor in the system as being downstream of a detector does not define anything to the claimed determining step for claims 1, 12, or 23.  Where the compactor is located and even the act of measuring the load are not claimed when one considers that the scope of claims 1 and 23 is for a non-transitory embodiment that has code to perform the determining step.  This is not claiming the system that would include the detector, etc..  The examiner makes this statement to clarify how the claims 1 and 23 have been interpreted.  
For claims 1, 12, 23, the additional elements of the claims amount to a non-transitory computer program product with code to perform a method, or a non-transitory computer readable medium.  For claim 12, the additional elements also includes the load sensor that can measure a load.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the claims are simply linking the execution of the determining step to a computer for claims 1, 12, and 23, whereas claim 12 additionally recites a load sensor for a data collection step that is not even claimed. The claimed use of a non-transitory medium with code to perform the method is a general link to computer implementation and does not provide for integration, see MPEP 2106.05(f).  Additionally, for claim 12 and with respect to the claiming a load sensor adapted to sense a load of a compactor, this is simply reciting a device that is not being used at all, and is reciting the device in its ordinary capacity to do what load sensors do, they measure loads.  This is at most a sensor that is used to collect the load data so that the mental evaluation can be made.  This is a mere instruction for one to apply the abstract idea using a machine as a tool to perform an existing process, namely the measurement of loads by load sensors, see MPEP 2106.05(f)(2) for this type of rationale. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using computers and by using a load sensor to sense a load which is using a load sensor in its ordinary and customary fashion.  As set forth for the 2nd prong, this does not render the claims as being eligible.  See MPEP 2106.05(f) in general and 2106.05(f)(2) for the load sensor.  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  
For claims 2, 13, the further recitation to determining an expected compaction time window based on detection by the detector is a further embellishment of the same abstract idea of claim 1.  One can mentally determine an expected time window by visually observing what is occurring.  Nothing additional is claimed beyond the abstract idea itself.
For claim 3, reciting what the detector is adapted to do, in a claim that is drawn to a non-transitory medium that has code to perform a process, does not define anything else to the computer program product of claim 1.  The load sensor and detector are not part of claim 1 because the claim is only drawn to a computer program product with code (a hard drive, flash drive, etc.).  The structure of the vending machine does not receive weight when the claims are directed to code that performs a method.  For this reason there is nothing else for the examiner to consider beyond that which has been recited in claim 1 that would render the claims eligible.
For claim 4, the construction of the compaction event is also reciting more about the abstract idea.  This is broadly claimed as just being performed, and is broadly claiming something that can be performed mentally.
	For claims 6-11, 15, 17-22, the claims are reciting further determining steps that are broadly recited and that can be performed mentally by a person.  For example, a person can mentally determine that a container has not been compacted as expected. This can be done by visually looking and mentally making this determination.  A person can make calculations in their head and can mentally update a fraud factor.  A person can use data to decide if the container has been compacted as expected as this is just using data to make a determination.  People can do what is claimed mentally.  This just serves to further define the abstract idea of the claims and does not provide for any additional elements that render the claims eligible.
For claims 5, 16, the mere sending of data to another device is simply a step to data transmission.  This is an insignificant extra solution activity that is incidental to the overall process being claimed, and for step 2B, is something that has already been recognized as being well understood, routine, and conventional in the computing field.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual
Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016),
and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   This does not serve to render the claims eligible.
	For claim 14, reciting that the detector is adapted to make the detection in conjunction with a sorter is not reciting anything about the detector and/or how it detects anything.  Also, the detector is not even a positive element to the system because it was only recited in terms of claiming that the compactor is adapted to be downstream of a detector.  This is not claiming that the detector is an actual element to the claimed system.  This is also not claiming the sorter unit in a positive manner as being part of the system.  The detector detects and the sorter sorts, the sorter does not do anything to the detector or work with the detector to do anything to affect detection, they are separate elements to the vending machine.  For this reason nothing is claimed that provides more structure to the positively recited elements of the system.  The only claimed elements to the system are the compactor load sensor and the non-transitory computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 23,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (20080041996) in view of Ullrich et al. (20140125490).
For claims 1, 12, 23, Shaw discloses a reverse vending machine that is able to receive containers (bottles, cans) for recycling.  See paragraph 033 for a general overview of the system of Shaw.  Shaw teaches a detector that is adapted to detect at least one container entered into the machine, see paragraphs 40, 41, 51-53 where the use of a scanner to scan containers is disclosed. Shaw discloses that received containers can be crushed, see paragraph 033, 082.  Crushing a container to provide densification as is disclosed by Shaw satisfies a compactor that is adapted to compact containers.  
Not disclosed by Shaw is that the compactor has a load sensor that measures the load of the compactor and that allows for a determination to be made as to whether or not the compactor is compacting a container as expected.
Ullrich discloses a system that compacts items deposited into a unit.  In paragraph 021 it is disclosed that a controller is used to control a compaction mechanism.  Disclosed is that the load placed on the compaction motor during each compaction cycle is monitored, and is used to limit the compaction.  Disclosed is that the load from a previous compaction is also used by the controller to monitor a current compaction that is occurring.  In paragraph 080-082 it is disclosed that the compactor part of the system includes a compaction load sensor that is used to measure the load on a motor during compaction.  Disclosed is that this is desirable so that the compaction can be controlled and optimized.  Discussion is also made to saving energy by measuring compaction load to ensure items are not compacted beyond that which his required.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Shaw with a densification load sensor as taught by Ullrich so that the crushing or compaction of a container can be controlled and so that the compaction can be stopped if the load sensor indicates it is not an expected load.  Providing the ability to monitor the motor load on a densification mechanism such as a crusher or compactor, would yield predictable results in that it would allow for the load to be monitored so the compaction can be controlled and optimized, as taught by Ullrich.  The language in claims 12 and 23 describing the system as a fraud detection system or the recording medium as storing a program for fraud detection do not define anything to what is actually claimed and are directed to the intended use for the claimed function/step.  This language from the preamble is not reflected in the claims by actually doing any fraud detection step that is more than just determining if a container has been compacted as expected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 12, 13, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,902,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the pending claims are as follows:
For pending claim 1, 12, 23, the applicant recites a determining step that is also expressly recited in patented claim 1.   Patented claim 1 recites a device that is configured to determine whether the detected container has been compacted as expected based on the load measured by the load sensor.  The claimed function that is recited in claims 1, 12, and 23, is also recited in the patented claim.  For claim 12, in addition to that above, patented claim 1 also recites the limitation of the compactor load sensor using language that is verbatim to pending claim 12.  The only difference between the claims appears to be the recitation to having a non-transitory computer readable medium (computer program product) that has code that can execute the claimed determining step.  Patented claim 1 recites that this function is being performed by a compactor load sensor monitoring device that is configured to perform the recited functions.  For this to occur there has to be software that allows for the device to make the claimed determination.  Therefore, while one could argue that a non-transitory medium is inherently required in patented claim 1, it is alternatively considered to be obvious to one of ordinary skill in the art to have a non-transitory computer medium of some kind that is used to store programming that the claimed device of patented claim 1 uses to perform the claimed steps.  This limitation is either anticipated by patented claim 1 due to inherency, or is obvious because having a non-transitory medium (program product) that stores a code for a device to operate is just claiming software that runs the device.  This minor difference in claim language does not represent a patentably distinct invention from that of patented claim 1.
For claims 2, 13, what is recited has been claimed in patented claim 1, to which applicant is referred.  The limitation of the compaction time window is also recited in patented claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huffman et al.(4463844), DeWoolfson et al. (4579216), Kiva et al. (20030010597),and Holmen et al. (6571695) disclose container collection systems (reverse vending machines) that are able to compact containers.  These references are considered to be relevant to what is claimed and disclosed in the application.
Morishita et al. (20120173014), Arnone et al. (20100301148), and Schulze, Jr. (5111927) disclose recycling machines that are capable of crushing or compacting containers.  These systems contain similar structural elements to what has been disclosed as far as the components of the vending machine is concerned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687